Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13, 32 and 40) in the reply filed on 01/20/2021 is acknowledged. Applicant has elected G1 is terminal specific binding member, F1, is a pegylated fluorine, x and y are zero, L1 is a fluorine, N1 is a BODIPY dye, and G2 is terminal group. For compact prosecution, the species election is hereby withdrawn. Claims 1-13, 32 and 40 are under examined. 
Claims 41, 50-51, 68 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse.
Claim Objections
Claim 32 is objected to because of the following informalities:  There is a typographical error before the term conjugated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “100 nm or more”, and the claim also recites “(e.g., 100-300 nm)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 32 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartholomew et al. (US2016/0264737A1, published 09/15/2016).
With regard to claims 1 and 9, Bartholomew et al. teach polymeric BODIPY dyes including light harvesting BODIPY unit-comprising multichromophores wherein the dyes are polymeric tandem dyes that include a light harvesting BODIPY unit-comprising multichromophore and an acceptor chromophore covalently linked to the multichromophore in energy-receiving proximity (abstract). Bartholomew et al. teach the multichromophore may have narrow band, spectral features, and low energy absorption bands (see para. [0061]). Bartholomew et al. teach a narrow band spectral feature refers to an absorbance or emission spectra with a full width at half maximum (see para. [0062]). 
	With regard to claim 2, Bartholomew et al. teach the FWHM peaks are 20 nm or less (see para. [0062]).
	With regard to claims 3, Bartholomew et al. teach all the structure of a polymeric tandem dye as claimed. Therefore the polymeric tandem dye of Bartholomew et al. would exhibit the narrow emission acceptor fluorophore exhibits Stokes shift of 20 nm or less when directly excited.
With regard to claim 4, Bartholomew et al. teach all the structure of a polymeric tandem dye as claimed. Therefore the polymeric tandem dye of Bartholomew et al. would exhibit an effective stokes shift of 100 nm or more when the light harvesting multichromophore is directly excited with incident light.
With regard to claim 5, Bartholomew et al. teach R3 is substituted with a water soluble group (see para. [0082]). 
With regard to claim 6, Bartholomew et al. teach a sidechain substituent at the ring atom that is not fused to a benzo ring and in certain instances, the fused 6-5-6-tricyclic co-monomer (see para. [0075]). 

With regard to claim 10, Bartholomew et al. shows the structure of the BODIPY dye of formula (I) wherein R1-R2, R4-R5, and R7 is alkyl; and Y1 and Y2 are F; and R3 and R6 are L-Z wherein Z is Ar (see para. [0116]).
With regard to claim 11, Bartholomew et al. teach an Aryl (Ar) wherein Ar is a benzene ring (see para. [0117]).
With regard to claims 12-13, Bartholomew et al. teach pyrrole (see para. [0031]). 
With regarding claim 32, Bartholomew et al. teach the formula L-[B-M]n-L wherein Ls are terminal group, B is BODIPY, and M is co-monomer, fluorine or, fused 6-5-6 tricyclic co-monomer [see para. [0074]), wherein x, y, w, and z are zero. 
With regard to claim 40, Bartholomew et al. teach the claimed water solubilizing groups (see para. [0133], right col). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US9758625B2 (‘625). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. ‘625 recites a water soluble polymeric tandem dye comprising: a light harvesting multichromophore that is a conjugated polymer comprising conjugated BODIPY units; and an acceptor chromophore covalently linked to the multichromophore in energy-receiving proximity therewith, which reads on the claimed polymeric tandem dye.

Claims 1-13, 32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10240004B2 (‘004). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. ‘004 recites:

    PNG
    media_image1.png
    322
    307
    media_image1.png
    Greyscale
.
Claims 1-13, 32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10703864B2 (‘864). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. ‘864 recites a polymeric tandem dye comprising a light harvesting BODIPY unit-comprising multichromophore and described by formula (V):

    PNG
    media_image2.png
    215
    336
    media_image2.png
    Greyscale

s 1-13, 32 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 89-108 of copending Application No. 17075410  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17075410 recites a kit comprising: a polymeric tandem dye comprising: a light harvesting BODIPY unit-comprising multichromophore; an acceptor chromophore covalently linked to the multichromophore in energy-receiving proximity therewith; and one or more components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        


/Tracy Vivlemore/Primary Examiner, Art Unit 1635